Case 5

f

SN DN GN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

-20-Cv-02378-JWH-SP Document 13 Filed 01/28/21 Page 1of3 Page ID #:54

KAUFF McGUIRE & MARGOLIS LLP
Karen A. Rooney (SBN 096013)

rooney@kmm.com

1901 Avenue of the Stars, Suite 450
Los Angeles, California 90067
Telephone: (424) 226-0609
Facsimile: (310) 773-9250

Attorneys for Defendant Filmatique, LLC

BRITTNEY MEJICO, an individual,
Plaintiff,
V.
FILMATIQUE, LLC, a New York limited
liability company; and DOES 1—10,

inclusive

Defendants.

Nae Ne Nee Nene Ne Nie Nene! Nine Sine Nene! See! Set Smear Sree

 

To: Scott J. Ferrell, Bar. 202091

PACIFIC TRIAL ATTORNEYS

Newport Beach, CA 92660

Tel: (949) 706-6464

Fax: (949) 706-6469
sferrell@pacifictrialattorneys.com
Attorneys for Plaintiff

for costs of suit and attorneys’ fees.

4847-2907-1 833.2

 

4100 Newport Place Drive, Ste. 800

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No.: 5:20-cv-2378(JWH)(SP)

OFFER OF JUDGMENT

First Amended Complaint Filed: January
21, 2021

Pursuant to Rule 68 of the Federal Rules of Civil Procedure (“Fed. R. Civ.
P.”), Defendant Filmatique, LLC (“Defendant”) hereby offers to allow judgment to be
taken against it in this action instituted by Plaintiff Brittney Mejico (“Plaintiff”) in the

amount of $5,000 to fully resolve the captioned case, which sum includes any liability

If accepted, no further relief shall be granted in this action against

Defendant, including, without limitation, equitable relief and any award of additional

1

 
Case 5

 

:20-Cv-02378-JWH-SP Document 13 Filed 01/28/21 Page 2of3 Page ID #:55

costs or attorneys’ fees. To be specific, this amount is inclusive of Plaintiffs costs and
attorney’s fees. In accepting the offer, Plaintiff waives any right to apply for an award of
costs and/or attorney’s fees.

This offer of judgment is made for the purposes specified in Fed. R. Civ. P.
68, and is not to be construed either as an admission that Defendant is liable in this
action, or that Plaintiff has suffered any damages.

This offer shall expire if not accepted in the manner and within the time

provided in Fed. R. Civ. P. 68.

Dated: January 27, 2021
KAUFF McGUIRE & MARGOLIS

By: /s/ Karen A. Rooney
Karen A. Rooney
1901 Avenue of the Stars, No. 450
Los Angeles, CA 90067
Attorneys for Defendant Filmatique,
LIC

4847-2907-1833.2

 

 
Case 5{20-cv-02378-JWH-SP Document 13 Filed 01/28/21 Page 3of3 Page ID #:56

 

 

1 CERTIFICATE OF SERVICE
2
3 I hereby certify that I caused the foregoing Defendant Filmatique, LLC’s
4 || Fed. R. Civ. P. 68 Offer of Judgment to be served by mail via Federal Express (with a
5 || copy by email) on January 27, 2021 upon:
6 Scott J. Ferrell
7 PACIFIC TRIAL ATTORNEYS
4100 Newport Place Drive, Ste. 800
8 Newport Beach, CA 92660
sferrell@pacifictrialattorneys.com
9 Attorneys for Plaintiff
10

11 || Dated: January 27, 2021

12
/s/ Karen A. Rooney
13 Karen A. Rooney

14
15
16
17
18
19
20
21
22

23
24
25
26
27
28

4847-2907-1833.2

 

 

 
